— -Judgment entered April 11, 1969, unanimously modified, on the facts and the law and in the exercise of discretion as follows: (a) to enlarge plaintiff mother’s visitation rights of the two daughters Arme and Katherine to include a period of three hours on each Wednesday after school, provided that they are accompanied by their nurse, at defendant’s expense; (b) defendant father shall be permitted to take the two daughters to adjoining States on short visits or vacations subject, however, to plaintiff’s visitation rights; (e) plaintiff’s counsel fee is increased from $1,000 to $2,500; judgment otherwise, in all respects, affirmed, without costs or disbursements. We feel that the trial court unduly restricted the mother’s visitation rights and that the father should be permitted to take the children to adjoining States. Under the facts of this ease, the counsel fee in the sum of $1,000 was inadequate. If either party shall unreasonably withhold written consent to otherwise remove the children from the State of New York, application may be made at Special Term for such permission. Settle order on notice. Concur — Eager, J. P., Capozzoli, McGivern, Nunez and Bastow, JJ.